          Case 1:18-cv-06718-PGG Document 124
                                          121 Filed 07/07/20
                                                    07/06/20 Page 1 of 1
                                                                               Eric M. Creizman

                                                                               Direct T 212.209.4358 F 212.409.8385

                                                                               ECreizman@atllp.com




                                                                    MEMO ENDORSED
                                                                    The Clerk of the Court is
                                                                    directed to strike Docket Entry
                                                                    112.




 July 6, 2020

 By ECF and Email
 The Honorable Paul G. Gardephe                                      July 7, 2020
 United States District Judge
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007


 Re:         SEC v. John A. Paulsen, 18-CV-6718 (PGG) (SDNY)


Dear Judge Gardephe:

        On July 4, 2020, I filed a version of John Paulsen’s Proposed Findings of Fact and
Conclusions of Law as Docket Entry 112 that contained an inaccurate table of contents. I filed a
corrected version with a corrected table of contents as Docket Entry 113. I respectfully request
that the Court accept the Proposed Findings of Fact and Conclusions of Law filed as Docket
Entry 113 and strike Docket Entry 112 from the docket.

         Respectfully submitted,

         /s/ Eric M. Creizman
         Eric M. Creizman

         cc: Alyssa Qualls, Esq., John Birkenheier, Esq., Brian Fagel, Esq., Eric Celauro, Esq. (by
         ECF and email).




ARMSTRONG TEASDALE    LLP                           919 THIRD AVENUE, 37TH FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400
                     ArmstrongTeasdale.com
